DETAILED ACTION

Status of Claims
Amendment filed March 29, 2022 is acknowledged.   
Claims 1-14 are pending. 
Claims 1, 4, 5, and 12-14 have been amended.    
Claims 1-14 are examined below.
Claims 1-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on March 29, 2022.  These drawings are acceptable.

Specification 
The disclosure is objected to because of the following informalities: 
Paragraph 17 includes “can directly formed on the top surface” which is not grammatically correct;
Paragraph 17 includes “Therefore, there is no need to from the top electrode 160 in the openings whose aspect ratio may affect the efficiency of the electrical connection,” (emphasis added) which is not grammatically correct;
Paragraph 31 includes “Therefore, the step in conventional manufacturing process that forming a mask for patterning an opening to exposing the second conductive pad can be omitted,” which is not grammatically correct.
The following rewording is recommended.  Please review for accuracy:
“Therefore, the step in the conventional manufacturing process [[that]] of forming a mask for patterning an opening to [[exposing]] expose the second conductive pad can be omitted.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 10,490,536; hereinafter “Wu”).

Regarding claim 1, Wu teaches a device (Figure 7), comprising:
a substrate (110) having a top surface;
a first conductive pad (142; left) and a second conductive pad (142; right) on the substrate;
a light-emitting diode (120; left) on the first conductive pad;
a metal protrusion (126; right) on the second conductive pad;

    PNG
    media_image1.png
    311
    658
    media_image1.png
    Greyscale

a polymer layer (150) covering the top surface of the substrate, the first conductive pad, and the second conductive pad and surrounding the metal protrusion and the light-emitting diode, wherein a distance from a top of the metal protrusion to the top surface of the substrate is greater than a thickness of the polymer layer (y>x, see Figure below); 

    PNG
    media_image2.png
    311
    502
    media_image2.png
    Greyscale

and
a top electrode (180) covering the light-emitting diode, the polymer layer, and the metal protrusion such that the light-emitting diode is electrically connected with the second conductive pad (Figure 7), wherein a distance between a top surface of a portion of the top electrode overlying the metal protrusion to the top surface of the substrate is greater than a distance between a top surface of another portion of the top electrode free from overlapping with the metal protrusion and the light-emitting diode to the top surface of the substrate (r>s, see below)).

    PNG
    media_image3.png
    311
    501
    media_image3.png
    Greyscale


Regarding claim 2, Wu teaches the light-emitting diode comprises a bottom electrode (124, as applied to the LED 120 on the left), a first type semiconductor layer (122a) on the bottom electrode, an active layer on the first type semiconductor layer (122b), and a second type semiconductor layer (122c) on the active layer, and a distance from the top of the metal protrusion to the top surface of the substrate is greater than a distance from an interface between the second type semiconductor layer and the active layer to the top surface of the substrate (y>z, see Figure 7 reproduced below).

    PNG
    media_image4.png
    311
    502
    media_image4.png
    Greyscale



Regarding claim 3, Wu teaches the thickness of the polymer layer is greater than the distance from the interface between the second type semiconductor layer and the active layer to the top surface of the substrate (q>z; Figure 7, reproduced below).

    PNG
    media_image5.png
    311
    502
    media_image5.png
    Greyscale



Regarding claim 6, Wu teaches the first type semiconductor layer is a p-type semiconductor layer, and the second type semiconductor layer is an n-type semiconductor layer (column 5, lines 8-11 and 23-28).

Regarding claim 7, Wu teaches the top electrode (180) is in contact with a top surface of the light-emitting diode (120; left) and the metal protrusion (126; right; Figure 7).

Regarding claim 9, Wu teaches the top electrode is transparent (180; column 10, lines 47-53).

Regarding claim 13, Wu teaches a lateral length of the light-emitting diode is less than or equal to 50 µm (column 4, lines 38-42).

Regarding claim 14, Wu teaches a lateral length of the metal protrusion is less than or equal to 50 µm (column 4, lines 38-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu.

Regarding claim 8, Wu teaches the polymer layer is a photoresist layer (column 7, lines 35-40).  The expression “a positive photoresist layer” is/are taken to be a product by process limitation and is given no patentable weight.   Product by process claims are directed to the product per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147, (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps which must be determined in a “product by process” claim, and not the patentability of the process.  See also MPEP 2113.  Moreover, an old and obvious patent produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.  
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 2 and further in view of Wu et al. of record (US 10,121,772; hereinafter “Lai,” the second named inventor).

Regarding claim 4, Wu teaches the device of claim 2, but does not explicitly teach a sum of a thickness of the bottom electrode and a thickness of the first conductive pad is smaller than or equal to 2 µm.

However, Lai teaches an analogous device in which the polymer layer 150 is explicitly stated to be between 1 and 3 microns (column 6, lines 20-25).  It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the thickness of the polymer layer 150 of Lai in the device by Wu in order to ensure that the common electrodes, 130 as taught by both Wu and Lai, are prevented from being in contact with light emitting layers 122b and the first type semiconductor layer 122a, which may cause a short circuit and lead to malfunction of the display apparatus (column 6, lines 8-20).

As explicitly stated, layer 150 exists to prevent common electrodes from being in contact with light-emitting layers 122b, thus layer 150 must be thicker than that of combined conductive pad 140 and lower electrode 124 (column 6, lines 8-20).  The layer 150 is explicitly stated to be between 1 micron and 3 microns (column 6, lines 20-25).  Thus, one of ordinary skill in the art would recognize that the combined thickness of conductive pad 140 and lower electrode 124 must be less than 1-3 microns, which is within the range of less than 2 µm as claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 2 and further in view of Jang et al. (US Pub. No. 2018/0261796; hereinafter “Jang”).

Regarding claim 5, Wu teaches the device of claim 2, but does not explicitly state a ratio between a thickness of the second type semiconductor layer and a thickness of the first type semiconductor layer is greater than or equal to 1.5.

However, Jang teaches an analogous light emitting device in which the ratio between an n-layer and p-layer is 1.5 (paragraphs 41 and 67) in order to allow for large area processes and low-temperature processes (paragraph 6). Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to construct the layers 122a and 122c of Wu with the thicknesses of the p-layer and n-layer, respectively, of Jang in order to allow for a better deposition process of the layers allowing for large-area processes and low-temperature processes.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 and further in view of Park et al. of record (US Pub. No. 2017/0352308; hereinafter “Park”).

Regarding claim 10, Wu teaches the device of claim 1, but does not explicitly teach the top electrode is a silver nanowire.  Wu teaches that the top electrode (180) is indium tin oxide or indium zinc oxide (column 10, lines 63-66).

Wu discloses the claimed invention except that indium tin oxide or indium zinc oxide are used for the top electrode (column 10, lines 63-66) instead of silver nanowire.  Park shows that silver nanowire is an equivalent structure known in the art (paragraph 70).  Therefore, because these two electrode materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute silver nanowire for indium tin oxide to obtain the same result of a transparent electrode in a light emitting device.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 and further in view of Shimoda et al. of record (US Pub. No. 2019/0393386; hereinafter “Shimoda”).

Regarding claim 11, Wu teaches the device of claim 1, but does not explicitly teach the polymer layer comprises titanium oxide (TiO2) nanoparticles.  However, Shimoda teaches an analogous device in which titanium oxide particles are utilized within a polymer layer in order to act as a light scattering material (paragraph 101), thus increasing the output and contrast of the device (paragraph 4).  Thus it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the titanium oxide particles of Shimoda into the insulating layer 150 of Wu in order to increase output and contrast of the device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 and further in view of Lai.

Regarding claim 12, Wu teaches the device of claim 1, but does not explicitly teach the thickness of the polymer is greater than or equal to 2 µm.

However, Lai teaches an analogous device in which the polymer layer 150 is explicitly stated to be between 1 and 3 microns (column 6, lines 20-25).  It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the thickness of the polymer layer 150 of Lai in the device by Wu in order to ensure that the common electrodes, 130 as taught by both Wu and Lai, are prevented from being in contact with light emitting layers 122b and the first type semiconductor layer 122a, which may cause a short circuit and lead to malfunction of the display apparatus (column 6, lines 8-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817